        Case 1:18-cv-01137-TFH Document 42-3 Filed 01/27/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


  PEOPLE FOR THE ETHICAL
  TREATMENT OF ANIMALS,

                       Plaintiff,

                 v.                                   Civil Action No. 18-1137 (TFH)

  KEVIN SHEA, Acting Secretary, U.S.
  Department of Agriculture, et al.,

                       Defendants.


                                    [PROPOSED] ORDER

       UPON CONSIDERATION of Defendants’ cross-motion for summary judgment,

Plaintiff’s motion for summary judgment, and the entire record herein, it is hereby ORDERED

that Defendants’ motion is GRANTED and Plaintiff’s motion is DENIED.

       It is FURTHER ORDERED that Plaintiff’s complaint is DISMISSED WITH

PREJUDICE.

SO ORDERED.



________________________                          _________________________
Date                                              THOMAS F. HOGAN
                                                  United States District Judge
